DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2019, November 21, 2019, March 24, 2021, September 27, 2021 and March 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of the species election requirement between Species 1 and Species 2 in the reply filed on August 30, 2022 is acknowledged.  The traversal is on the ground(s) that “Groups I and II are related to measure skin wrinkles or purity using two filters.  To the extend there is a difference in the filters used between Group I and II, the burden for additional search for examination is not large compared to the burden of the applicant” (Remarks, last paragraph on page 1).  This is not found persuasive because, as stated in the Restriction Requirement dated June 30, 2022, the two filters of Species 1 are two polarization filters for generating polarized light, while the two filters of Species 2 are two fluorescent filters. Though both species comprises two filters, the polarization filters and the fluorescent filters have distinct configurations, perform under distinct principles, generate distinct type of data that requires distinct analysis for data processing. Based on the above consideration, the unity of invention lacking a priori between Species 1 and 2 is considered proper and is maintained. The non-elected claims 6-8, 9-10 and 14-15 are withdrawn. Claims 1-5, 11-13 and 16 are under examination in this Office action. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of detecting wrinkles of the skin based on the depolarization ratio, as recited in claims 4-5 and 13 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the content in [0110] of the PG Pub (US 2019/0269363) is objected. The last 4 lines: “comparing the polarized component detected by the light detector 120 and in the same direction as the first polarization filter with the polarized component in a direction perpendicular to the first polarization filter” is grammatically and technically incorrect. It is suggested that these 4 lines to be corrected to –comparing the polarized component detected by the light detector 102 in the same direction as and the polarized component in a direction perpendicular to the direction in which the polarized light irradiated to the skin -- as how [0117] similarly discloses. 
Appropriate correction is required.

Claim Objections
Claims 3, 13 and 16 are objected to because of the following informalities:  
Claim 3 recites in line 5 “…, under control of the processor,…”. Though under the same indented section as the action of selecting a polarized component, it is suggested that the limitation be modified to –a second polarization filter that, under control of the processor, selects a polarized component…-- to clearly recite that it is the action of selecting a polarized component that is under control of the processor. 
Claim 13 recites “a polarized component” in lines 7 and 8 that should be cored to –the polarized component-- to properly link to the “polarized component” as recited in line 4 of claim 13. 
Claim 16 recites “performing an operation of the portable electronic device of claim 12” that should be corrected to –performing the operation of the portable electronic device to properly link to “a method of operating…” in line 1 of claim 12. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 11-13 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claim 1 is directed to an “device” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claim 12 is directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: 
Claims 1 and 12 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: analyzing a skin state based on light detected by the at least one light detector.  
In claim 1, the above recited steps can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine the characteristic of the light detected by the at least one light detector, i.e., perform an observation, he/she would be able to analyze the skin state, for example, defining the skin state being different if the light received has different intensity. There is nothing recited in the claim to suggest an undue level of complexity in how the skin state is analyzed based on the detected light. Therefore, a person would be able to perform such a skin state analysis mentally or with a generic computer.
Prong Two: Claims 1 and 12 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of: a light source irradiating light to skin; at least one memory storing an instruction, and a processor, by executing the instruction, controlling the light source to irradiate the light, wherein the light received from the skin comprises at least one of light scattered, light reflected, and light emitted by the skin; and claim 12 recites the additional elements of: irradiating light to skin and detecting light received from the skin. 
The additional elements recited above in claims 1 and 12 represent merely data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality with conventionally used tools (see below Step IIB for further details on the tools used to perform these additional steps in claim 1). 
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on conventionally used tools. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the skin state that is analyzed is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims recite additional steps of irradiating light to skin and detecting light received from the skin. These steps represents mere data gathering, data outputting or pre/post/extra-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality. 
In claim 1, the light is irradiated by a light source, and is received by at least one light detector and the process is performed by a processor. These additional limitations merely represent insignificant, pre-solution activities performed by conventional tools well-understood in the industry of optical-based skin analysis, as evidenced by Kollias et al., “”Optical Non-invasive approaches to diagnosis of skin diseases”. Optical Diagnosis in Dermatology, 2002, Vol.7, No.1.
In Kollias, which is 14 years predated the priority date of the instant application, it presents in FIG.3: Schematic diagram of an imaging system using filters, wherein the light source irradiates the light the passes through Filter 1, arrives at the sample, and the reflected light from the sample passes through Filter 2 and is detected by the detector. Further, on p.66, Col. Right, Spectral imaging: it teaches “the filter is then rapidly scanned through wavelength range of interest under computer control”; and p.67, Col. Right, DRS: the instrumentation for DRS has been reduced to a handheld spectrometer, a 3W light source, and a handheld computer. Accordingly, these additional steps and tools for light irradiation, light detection, and controlling the light source under a processor amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claims hence are The not patent eligible.  
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely:
further describe the abstract idea such as 
describing additional step of controlling the second filter and analyzes a surface shape based on the detected light of the polarized component (claim 3). The controlling of the second filter is considered a step of data collection, i.e., a pre-solution activity. Analyzing a surface shape based on the detected light of the polarized component, similar to the abstract idea identified in claim 1, can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine the characteristic of the light of the polarized component detected by the detector, i.e., perform an observation, he/she would be able to analyze the shape of the skin, for example, a smoother skin surface corresponds to a better reflected light signal of the polarized component. There is nothing recited in the claim to suggest an undue level of complexity in how the shape of the skin is analyzed based on polarized component of the detected light. Therefore, a person would be able to perform such a skin shape analysis mentally or with a generic computer. 
describing additional steps of (1) detecting the light received from the skin in a same direction or a direction perpendicular to the polarized light (claim 13), and (2) determining a depolarization ratio (claim 5) and detecting wrinkles of the skin based on the depolarization ratio (claims 4 and 13). In regard to (1), it is considered a step of data collection, i.e., a pre-solution activity. In regard to (2), determining a depolarization ratio and detecting wrinkles of the skin based on the depolarization ratio, can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine and compare the polarized component detected by the detector at different directions, i.e., perform an observation, he/she would be able to obtain a depolarization ratio. He/she can further analyze the shape of the skin, for example, a smoother skin surface corresponds to a better reflected light signal of the polarized component. There is nothing recited in the claim to suggest an undue level of complexity in how the shape of the skin is analyzed based on a depolarization ratio. Therefore, a person would be able to perform such a skin shape analysis mentally or with a generic computer. 
further describe additional extra-solution activities such as
describing additional conventional tools of filters for data gathering (claim 2). These filters are conventional as taught in Kollias, FIG.3 and p.71, Col. Left, immediately after the notation of “(Fig 10)”: “linear polarizing filters are used both on the camera lens and on the flash in order to selectively enhance surface features or subsurface features. This is accomplished by rotating one of the filters so that its polarization orientation is either parallel or perpendicular to the orientation of the other filter.  
describe additional component of a fielding portion and a display (claim 11). The shielding portion ensures the quality of the light emission/receiving, yet does not amount to significantly more nor provide practical application to the above identified abstract idea of analysing a skin state. The display is considered an conventional tool for outputting the result that amount to no more than insignificant conventional extra-solution activity. 
Describe additional component of a computer program (claim 16) that is interpreted as a generic computer, hence is considered a conventional tool for perform the recited steps, as taught in Kollias, p.67, Col. Right, DRS: “the instrumentation for DRS has been reduced to a handheld spectrometer, a 3W light source, and a handheld computer”.
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim 16 is rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of the phrase “a recording medium" in the claim limitation of a computer program product comprising a recording medium having a program stored therein includes non-transitory embodiments, such as memory elements (ROM, RAM) and memory media (CDs) as well as transitory embodiments, such as carrier waves encoded with the computer program steps.  However, transitory forms of signals are not statutory (In re Nuijten, 84 USPQ2d 1495).  A claim that covers both statutory and non-statutory embodiments embraces subject matter that is improperly directed to non-statutory subject matter.  The Examiner suggests amending the “recording medium" limitation to include the term "non-transitory" in order for the claims to be statutory subject matter, as long as the specification supports a non-transitory embodiment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites in lines 3-6 “determins the depolarization ratio by comparing the polarized component detected by the at least one light detector and in a same direction as the first polarization filter with the polarized component in the direction perpendicular to the first polarization filter” that renders the scope of the claim indefinite. Grammatically, the word “and” before the term “in a same direction” should be deleted. Technically, it is not clear how a polarized component that is a configuration or a signal may be in a same or perpendicular direction to the first polarization filter that is a hardware component. For examination purpose, the above limitation is interpreted such that the depolarization ratio is determined by comparing the polarized component detected by the at least one light detector in the same direction as the polarized light irradiated to the skin and filtered by the first filter with the polarized component detected by the at least one light detector in the direction perpendicular to the polarized light irradiated to the skin and filtered by the first filter, as how it is similarly recited in claim 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11-12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., US 2016/0057325 A1, hereinafter Park.

Claim 1. Park teaches in FIGS.1 and 2 a portable electronic device ([0006]: a camera having light emitting devices…which is compact, simple, inexpensive, and portable) comprising:
a light source (20, 201) irradiating light to skin; at least one light detector (10, 101) detecting light received from the skin ([0007]: a light emitting unit configured to irradiate light to a skin, and a light receiving unit configured to receive reflected light which is generated when the light irradiated by the light emitting unit is reflected from the skin; and [0042]: the camera having light emitting devices include…the light receiving unit 10 and the light emitting unit 20…the light emitting unit 20 includes a plurality of light emitting devices 201…the light receiving unit 10 includes an imaging element 101 which receives the reflected light which is irradiated from the plurality of light emitting devices 201 and then reflected from the target);
at least one memory storing an instruction; and a processor, by executing the instruction ([0048]: the control unit 40 is…configured to include a microprocessor or other suitable processing unit. For example, the control unit 40 may be or include, but is not limited, a single-board computer. The control unit 40 may control the driving unit…may also control the light receiving unit 10…may r imaging instances by the light receiving unit 10…may analyze images) – a computer comprises a memory storing an instruction, and the controlling comments that allows the control unit to perform the above controlling functions are considered the instruction stored in the memory being executed by the processor as claimed,
controlling the light source to irradiate the light ([0048]: the control unit 40 may control the driving unit 300 so that the driving unit 300 can transmit a timing-controlled driving signal for sequentially turning on the plurality of light emitting devices 201) – to transmit a driving signal for turning on the light emitting devices is to control the light source to irradiate the light, and
analyzing a skin state based on light detected by the at least one light detector ([0031]: the reflected light from the skin may include various pieces of information related to the target’s physical condition. Further, a color of the skin, an elasticity of the skin, a blemish existed on the skin, or the number and size of wrinkle may also become an observation object for the purpose of cosmetic), wherein
the light received from the skin comprises at least one of light scattered, light reflected, and light emitted by the skin ([0007]: a light receiving unit configured to receive reflected light which is generated when the light irradiated by the light emitting unit is reflected from the skin).  
 
Claim 2. Park further teaches
a first filter filtering the light irradiated to the skin from the light source; and a second filter filtering the light received from the skin by the at least one light detector ([0034]: each of the light receiving unit 10 and the light emitting unit 20 further includes a polarizer which is configured to adjust a polarization direction of the light. The polarizer, which may be implemented in various forms such as…a polarizing filter; and [0043]: the light receiving unit 10 include a first polarizer 102, and the light emitting unit 20 includes a second polarizer 202. The first and second polarizers 102 and 202 are configured to polarize the light passing through the first and second polarizers 102 and 202 to a predetermined specific direction).  
  
Claim 11. The portable electronic device of claim 1, further comprising:
a shield portion shielding (30, 303), from the outside, light irradiated to the skin and light received from the skin ([0037]: the body 30 further includes a cover 303 which encloses the light receiving unit 10 and it’s around area) – FIG.1B: the body 30 shields the light source 201, and the cover 303 shields the light receiving unit 10; and
a display (50), wherein the processor controls the display (FIG.2: the control unit 40 controls the display unit 50) and displays an analysis result ([0049]: The display unit 50 may display images of the target obtained by the imaging element 101 of the light receiving unit 10).  
 
Claim 12. Park teaches in FIGS. 1 and 2, and Claim 10 a method of operating a portable electronic device ([0006]: a camera having light emitting devices…which is compact, simple, inexpensive, and portable), the method comprising:
irradiating light to skin (claim 10: irradiating light to the skin of a target);
detecting light received from the skin (claim 10: receiving…reflected light which is...reflected from the skin of the target); and
analyzing a state of the skin based on the detected light ([0031]: the reflected light from the skin may include various pieces of information related to the target’s physical condition. Further, a color of the skin, an elasticity of the skin, a blemish existed on the skin, or the number and size of wrinkle may also become an observation object for the purpose of cosmetic).  
  
Claim 16. Park further teaches
a recording medium having a program stored therein for performing an operation of the portable electronic device of claim 12 (([0048]: the control unit 40 is…configured to include a microprocessor or other suitable processing unit. For example, the control unit 40 may be or include, but is not limited, a single-board computer. The control unit 40 may control the driving unit…may also control the light receiving unit 10…may r imaging instances by the light receiving unit 10…may analyze images) – a computer comprises a memory that is the recording medium as claimed. The controlling comments that allows the control unit to perform the above controlling functions are considered the program stored in the recording medium for performing an operation of the portable electronic device as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hama et al., US 2017/0091568 A1, hereinafter Hama.

Claim 3. Park teaches all the limitations of claim 1. 
Park further teaches that
the first filter comprises a first polarization filter, the second filter comprises a second polarization filter that selects a polarized component of the light received by the at least one light detector from the skin ([0034]: each of the light receiving unit 10 and the light emitting unit 20 further includes a polarizer which is configured to adjust a polarization direction of the light. The polarizer, which may be implemented in various forms such as…a polarizing filter; and [0043]: the light receiving unit 10 include a first polarizer 102, and the light emitting unit 20 includes a second polarizer 202. The first and second polarizers 102 and 202 are configured to polarize the light passing through the first and second polarizers 102 and 202 to a predetermined specific direction),
the at least one light detector detects light of the selected polarized component ([0048]: the control unit 40 may also control the light receiving unit 10 so that the light receiving unit 10 receives reflected light which is irradiated from the plurality of light emitting device 201; and FIG.2: the control unit 40 controls the imaging element 101 to detect light that passes through the polarizer 102), and
the processor analyzes a surface shape of the skin based on the detected light of the polarized component ([0043]: appropriately adjusting the polarized direction by the first and second polarizer 102 and 202 may enable obtaining wanted information on the skin through the light reflected from the skin; and [0048]: the control unit 40 may analyze images which are imaged by the light receiving unit 10 and obtain information of the target; and [0031]: the reflected light from the skin may include various pieces of information related to the target’s physical condition. Further…a blemish existed on the skin, or the number and size of wrinkle may also become an observation object for the purpose of cosmetic) – the existence of a blemish and the number and size of wrinkle represents a surface shape of the skin.  
Park, though teaches in [0034] that the second polarization filter may be configured to adjust the polarization direction by allowing a user to rotate it, Park does not teach that the second polarization filter is controlled by the processor to select the polarized component.
However, in an analogous optical-based biometric image capturing device field of endeavor, Hama teaches such a feature.
Hama first teaches in [0030] a biometric image capturing device that comprises polarizing unit 301-I is a polarizing filter. The polarizing unit 301-1 is disposed on an optical path between the illuminating apparatus 201 and the subject 601, and the polarizing unit 301-2 is disposed on an optical path between the subject 601 and the camera 401.
The polarizing unit 301-1 equates to the first polarization filter as claimed, and the polarizing unit 301-2 equates to the second polarization filter as claimed.
Hama further teaches that
under control of the processor, the second polarization filter selects a polarized component ([0033]: the controlling unit 511 controls…the polarizing unit 301-i…When, for example, the polarizing unit 301-I is a rotatable polarizing filter, the controlling unit 511 changes a polarization direction by rotating the polarizing filter so as to capture a parallel polarization  image or an orthogonal polarization image).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Park employ such a feature of the polarization filter being controlled by a processor to select a polarization component as taught in Hama for the advantage of “allowing passage of only light in a particular polarization direction”, as suggested in Hama, [0030].
In addition, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that things can be done by human is obvious to be done by machine as disclosed in the claimed invention with the features of “the second polarization filter selects a polarized component of the light, under control of the processor”, and “the processor controls the second polarization filter to select the polarized component”, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. See MPEP 2144.04.III.

Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hama, further in view of Bae et al., “Multimodal facial color imaging modality for objective analysis of skin lesions”. J. Biomed. Opt. 2008; 13(6): 06-4007, hereinafter Bae.

Claim 4. Park and Hama combined teaches all the limitations of claim 3. 
Park teaches detecting a skin lesion such as wrinkles based on the reflected light ([0031]: the reflected light from the skin may include various pieces of information related to the target’s physical condition. Further…a blemish existed on the skin, or the number and size of wrinkle may also become an observation object for the purpose of cosmetic).

Park does not teach that does not teach that such a skin lesion such as wrinkles is detected based on a depolarization ratio of the light irradiated to the skin through the first polarization filter and the light received by the at least one light detector through the second polarization filter.
However, in an analogous optical-based biometric image capturing device field of endeavor, Hama teaches 
detecting a skin appearance based on a depolarization ratio of the light irradiated to the skin through the first polarization filter and the light received by the at least one light detector through the second polarization filter ([0090]: the biometric image capturing apparatus determines through edge detection the distribution of the polarization state of reflected light based on the polarization property of skin; and [0091]: the ratio between the parallel polarization image and the orthogonal polarization image may be used).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Park employ such a feature of detecting a skin lesion such as wrinkles based on a depolarization ratio of the light irradiated to the skin through the first polarization filter and the light received by the at least one light detector through the second polarization filter as taught in Hama for the advantage of properly detecting a biological tissue, as suggested in Hama, [0090].

Further, if Park and Hama combined is considered not providing explicit teaching of detecting wrinkles of the skin based on the depolarization ratio, for the best interest of compact prosecution, Bae teaches such a feature.
Bae teaches in p.2, ¶-2: “a multimodal facial color imaging modality (MFCIM) that integrates four imaging methods into one imaging modality. The MFCIM provides…parallel and cross-polarization color image (PPCI and CPCI)…The PPCI and CPCI can differentiate surface and subsurface information on skin lesions, respectively; in p.2, 2.1 MFCIM: “three linear polarizers were integrated into the filter wheel at angles of 90 deg for CPCIs, 0 deg for PPCIs.
Bae further teaches in p.3, 2.2.1 PPCIs: “PPCIs effectively provide surface skin texture information. As an example, we analyzed skin wrinkles, particularly “crow’s feet” adjacent to the orbit; and p.4, 2.2.3 Polarization images: “polarization images (PIs) were derived from PPCIs (Pparallel) and CPCIs (Pcross) as shown in Equation (6). 
Equation (6) presents a mathematical variant that involves a ratio of Pparallel and Pcross, i.e., the “depolarization ratio” as claimed. Since PPCIs are used to analyze skin wrinkles, the polarization images (PIs) is considered being analyzed to detect wrinkles based on the depolarization ratio 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Park and Hama combined employ such a feature of detecting wrinkles of the skin based on the depolarization ratio as taught in Bae for the advantage of providing reproducible and reliable color images for evaluation of facial skin lesions for obtaining objective functional information on skin lesions, as suggested in Bae, p.8, 5. Conclusion.

Claim 5. Park, Hama and Bae combined teaches all the limitations of claim 4, including: the processor controls the second polarization filter to select a polarized component (Hama: [0033]).
Hama further teaches that 
the polarized component is in each of a same direction as and a direction perpendicular to the first polarization filter ([0033]: the controlling unit 511 controls…the polarizing unit 301-i…When, for example, the polarizing unit 301-I is a rotatable polarizing filter, the controlling unit 511 changes a polarization direction by rotating the polarizing filter so as to capture a parallel polarization  image or an orthogonal polarization image), and
determines the depolarization ratio by comparing the polarized component detected by the at least one light detector and in a same direction as the first polarization filter with the polarized component in the direction perpendicular to the first polarization filter ([0090]: the biometric image capturing apparatus determines through edge detection the distribution of the polarization state of reflected light based on the polarization property of skin; and [0091]: the ratio between the parallel polarization image and the orthogonal polarization image may be used).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Park employ such features of “the polarized component is in each of a same direction as and a direction perpendicular to the first polarization filter and determines the depolarization ratio by comparing the polarized component detected by the at least one light detector and in a same direction as the first polarization filter with the polarized component in the direction perpendicular to the first polarization filter” as taught in Hama for the advantage of “allowing passage of only light in a particular polarization direction” for properly detecting a biological tissue, as suggested in Hama, [0030] and [0090].

Claim 13. Park teaches all the limitations of claim 12. 
Park further teaches that 
the irradiating of light to the skin comprises irradiating polarized light to the skin, the detecting of the light received from the skin comprises selecting and receiving a polarized component in each of a same direction as and a direction perpendicular to the polarized light irradiated to the skin ([0007]: a light emitting unit configured to irradiate light to a skin, and a light receiving unit configured to receive reflected light which is generated when the light irradiated by the light emitting unit is reflected from the skin; and ([0034]: each of the light receiving unit 10 and the light emitting unit 20 further includes a polarizer which is configured to adjust a polarization direction of the light. The polarizer, which may be implemented in various forms such as…a polarizing filter; and [0043]: the light receiving unit 10 include a first polarizer 102, and the light emitting unit 20 includes a second polarizer 202. The first and second polarizers 102 and 202 are configured to polarize the light passing through the first and second polarizers 102 and 202 to a predetermined specific direction), and
the analyzing of the state of the skin based on the detected light ([0031]: the reflected light from the skin may include various pieces of information related to the target’s physical condition. Further, a color of the skin, an elasticity of the skin, a blemish existed on the skin, or the number and size of wrinkle may also become an observation object for the purpose of cosmetic).

Park does not teach that the analysis comprises: determining a depolarization ratio by comparing a polarized component in a same direction as the polarized light irradiated to the skin with a polarized component in a direction perpendicular to the polarized light irradiated to the skin; and detecting wrinkles of the skin based on the depolarization ratio.  
However, in an analogous optical-based biometric image capturing device field of endeavor, Hama teaches 
determining a depolarization ratio by comparing a polarized component in a same direction as the polarized light irradiated to the skin with a polarized component in a direction perpendicular to the polarized light irradiated to the skin; and detecting wrinkles of the skin based on the depolarization ratio ([0033]: the controlling unit 511 controls…the polarizing unit 301-i…When, for example, the polarizing unit 301-I is a rotatable polarizing filter, the controlling unit 511 changes a polarization direction by rotating the polarizing filter so as to capture a parallel polarization  image or an orthogonal polarization image; and [0090]: the biometric image capturing apparatus determines through edge detection the distribution of the polarization state of reflected light based on the polarization property of skin; and [0091]: the ratio between the parallel polarization image and the orthogonal polarization image may be used).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Park employ such a feature of determining a depolarization ratio by comparing a polarized component in a same direction as the polarized light irradiated to the skin with a polarized component in a direction perpendicular to the polarized light irradiated to the skin; and detecting wrinkles of the skin based on the depolarization ratio as taught in Hama for the advantage of properly detecting a biological tissue, as suggested in Hama, [0090].

Further, if Park and Hama combined is considered not providing explicit teaching of detecting wrinkles of the skin based on the depolarization ratio, for the best interest of compact prosecution, Bae teaches such a feature.
Bae teaches in p.2, ¶-2: “a multimodal facial color imaging modality (MFCIM) that integrates four imaging methods into one imaging modality. The MFCIM provides…parallel and cross-polarization color image (PPCI and CPCI)…The PPCI and CPCI can differentiate surface and subsurface information on skin lesions, respectively; in p.2, 2.1 MFCIM: “three linear polarizers were integrated into the filter wheel at angles of 90 deg for CPCIs, 0 deg for PPCIs.
Bae further teaches in p.3, 2.2.1 PPCIs: “PPCIs effectively provide surface skin texture information. As an example, we analyzed skin wrinkles, particularly “crow’s feet” adjacent to the orbit; and p.4, 2.2.3 Polarization images: “polarization images (PIs) were derived from PPCIs (Pparallel) and CPCIs (Pcross) as shown in Equation (6). 
Equation (6) presents a mathematical variant that involves a ratio of Pparallel and Pcross, i.e., the “depolarization ratio” as claimed. Since PPCIs are used to analyze skin wrinkles, the polarization images (PIs) is considered being analyzed to detect wrinkles based on the depolarization ratio 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Park and Hama combined employ such a feature of detecting wrinkles of the skin based on the depolarization ratio as taught in Bae for the advantage of providing reproducible and reliable color images for evaluation of facial skin lesions for obtaining objective functional information on skin lesions, as suggested in Bae, p.8, 5. Conclusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kollias et al., “”Optical Non-invasive approaches to diagnosis of skin diseases”. Optical Diagnosis in Dermatology, 2002, Vol.7, No.1. pp.64-75. This reference is cited in the rejection under 35 U.S.C. 101 for providing teaching of conventional steps and tools well-known in the field of art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793